Citation Nr: 1138134	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota in pertinent part denied service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely as not related to his active duty.

2.  The Veteran's tinnitus is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  
Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma.  His DD 214 shows that his military occupational specialty (MOS) was that of wheel vehicle maintenance specialist and that he served with an artillery unit.  Thus, acoustic trauma as a result of vehicle and artillery noise exposure is conceded.  Service treatment records (STRs) show no complaints of, or treatment for, bilateral hearing loss or tinnitus but do include a June 1972 enlistment examination with the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
XXXX
20
LEFT
15
20
10
XXXX
15

A December 1972 airborne physical showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
XXXX
25
LEFT
10
10
10
XXXX
15

The August 1974 discharge examination showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
XXXX
0
LEFT
0
0
0
XXXX
0
In the Veteran's July 2007 formal claim, he indicated that the onset of his bilateral hearing loss and tinnitus was in 1973 when he was in service.  The Veteran was afforded a VA audiological examination in August 2007.  The examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The examiner indicated that the Veteran had normal hearing sensitivity bilaterally at entrance to, and discharge from, service.  The Veteran reported that the onset of his bilateral hearing loss and tinnitus was in service.  He reported serving in an artillery unit and being exposed to artillery fire, rifle range, and air craft noise.  He also stated that hearing protection was provided and used on the rifle range.  Possible occupational noise exposure as a truck driver was reported, and recreational noise exposure was denied.  The Veteran denied that hearing protection was used other than on the rifle range.  The examiner opined that it was less likely that the Veteran's hearing loss and tinnitus were related to military noise exposure as the Veteran's STRs documented his hearing to be normal throughout his time in service.  No records regarding hearing loss or tinnitus complaints or treatment was noted in his STRs.

In his March 2008 substantive appeal, the Veteran indicated that he did not always have hearing protection in service.  

As discussed above, acoustic trauma from the Veteran's MOS and being stationed with an artillery unit has been conceded.  Additionally, bilateral hearing loss as defined by VA and tinnitus has been shown.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss and tinnitus disabilities.  The Veteran indicated in his formal claim and at the August 2007 examination that his bilateral hearing loss and tinnitus began in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In light of the Veteran's credible and competent reports of the onset of his bilateral hearing loss and tinnitus, the Board finds that the evidence supports a finding of the onset of bilateral hearing loss and tinnitus in service and a continuity of symptomatology since service.  Indeed, and in this regard, the Board observes that the December 1972 examination showed a worsening of the Veteran's hearing acuity in his right ear as his threshold of 20 decibels at 4000 Hertz (at the June 1972 enlistment examination) increased to 25 decibels at 4000 Hertz (at the December 1972 testing).  Therefore, some degree of hearing loss in the Veteran's right ear during service was shown.  The Board acknowledges that the Veteran's discharge examination showed thresholds of zero from 500 to 4000 Hertz bilaterally.  However, there is nothing in the record to indicate that the discharge examination was more accurate than the December 1972 examination. 

In reaching this conclusion, the Board also acknowledges the VA examiner's negative nexus opinion.  However, in providing a negative opinion, the examiner relied on the absence of any complaints in service.  As the examiner did not account for the Veteran's credible and competent contentions regarding the onset of his hearing problems, the credible and competent evidence of some worsening of his hearing acuity during his active duty, or his conceded in-service acoustic trauma, the Board finds that the examiner's opinion lacks probative value.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his hearing loss and tinnitus occurred in service following acoustic trauma.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss and tinnitus that were incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss and tinnitus.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


